Case: 21-1651   Document: 35     Page: 1    Filed: 02/02/2022




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

                   SLING TV, L.L.C.,
                       Appellant

                            v.

                  UNILOC 2017 LLC,
                        Appellee
                 ______________________

                       2021-1651
                 ______________________

     Appeal from the United States Patent and Trademark
 Office, Patent Trial and Appeal Board in No. IPR2019-
 01363.
                  ______________________

                Decided: February 2, 2022
                 ______________________

    ELIOT DAMON WILLIAMS, Baker Botts LLP, Palo Alto,
 CA, argued for appellant. Also represented by GEORGE
 HOPKINS GUY, III; ALI DHANANI, Houston, TX, KURT M.
 PANKRATZ, Dallas, TX.

     NATHAN K. CUMMINGS, Etheridge Law Group, South-
 lake, TX, argued for appellee. Also represented by JAMES
 ETHERIDGE, BRIAN MATTHEW KOIDE, RYAN S. LOVELESS,
 BRETT MANGRUM.
                 ______________________
Case: 21-1651     Document: 35      Page: 2       Filed: 02/02/2022




 2                           SLING TV, L.L.C.   v. UNILOC 2017 LLC




      Before LOURIE, DYK, and REYNA, Circuit Judges.
 DYK, Circuit Judge
     Sling TV, L.L.C. (“Sling”) appeals an inter partes re-
 view decision of the Patent Trial and Appeal Board
 (“Board”) concluding that Sling had not shown claims 1–3
 of U.S. Patent No. 9,721,273 (“the ’273 patent”) to be un-
 patentable. We vacate and remand.
                         BACKGROUND
      The ’273 patent relates to providing “audio/visual
 presentations via a computer network.” ’273 patent, col. 1,
 ll. 36–37. The ’273 patent describes the use of Really Sim-
 ple Syndication (“RSS”), a standardized data format “used
 to publish [Internet] content that may be frequently up-
 dated.” Id. at col. 10, ll. 64–67. An RSS feed has a single
 “channel.” J.A. 722. The channel contains information
 about the feed itself (such as title, link, and description), as
 well as any number of “item” elements. J.A. 722, 725. Each
 item element “may represent a ‘story’—much like a story
 in a newspaper or magazine”—and contains metadata ele-
 ments with information about the item, such as title, link,
 description, author, and category, with title or description
 being mandatory. J.A. 725 (“All elements of an item are
 optional, however at least one of title or description must
 be present.”).
     Claim 1 of the ’273 patent recites the following:
     A method for providing content via a computer net-
     work and computing system, the method compris-
     ing:
         storing presentation data that represents
         content of a first collection of one or more
         presentations using the computer system;
Case: 21-1651        Document: 35        Page: 3   Filed: 02/02/2022




 SLING TV, L.L.C.   v. UNILOC 2017 LLC                           3



         storing data indicative of the first collection
         of presentations so as to be associated with
         the presentation data;
         storing feed data that represents a collec-
         tion of one or more feeds using the com-
         puter system, wherein each of the feeds
         identifies a corresponding second collection
         of one or more presentations being accessi-
         ble via the computer network and includes
         no data representing content of the second
         collection of presentations;
         automatically and periodically accessing
         each of the feeds to identify each of the cor-
         responding second collection of presenta-
         tions, using the computer system;
         storing data associated with a third collec-
         tion of one or more presentations; and
         aggregating each of the first, identified sec-
         ond, and third collections of presentations
         for delivery via the computer network us-
         ing a common web page.
 ’273 patent, col. 12, ll. 39–59. Claims 2 and 3 are depend-
 ent claims that were not separately addressed by the
 Board. We are concerned here with the limitation “storing
 feed data that represents a collection of one or more feeds
 using the computer system, wherein each of the feeds iden-
 tifies a corresponding second collection of one or more
 presentations being accessible via the computer network
 and includes no data representing content of the second col-
 lection of presentations” (hereinafter “the feed limitation”).
 Id. at col. 12, ll. 46–51.
     Sling petitioned the Board for inter partes review of
 claims 1–3 of the ’273 patent, asserting that the claims
 were obvious over U.S. Patent Application Publication No.
 2008/0256443 (“Li”) as well as Li in combination with U.S.
Case: 21-1651     Document: 35      Page: 4       Filed: 02/02/2022




 4                           SLING TV, L.L.C.   v. UNILOC 2017 LLC



 Patent Application Publication No. 2008/071929 (“Motte”).
 J.A. 56. In its petition, Sling argued that Li discloses the
 feed limitation via its use of RSS. J.A. 82–89.
      In its Final Written Decision, the Board stated that in
 its institution decision, it had “misread” the petition and
 “understood [Sling] to be relying on Li’s link to an RSS
 channel as the claimed feed” rather than Sling’s actual po-
 sition, which relies on “Li’s link to an RSS channel as the
 claimed feed data and the RSS channel, itself, as the
 claimed feed.” J.A. 8. The Board found that Sling’s actual
 position requires a claim construction of “no data repre-
 senting content” in the feed limitation to encompass
 metadata, and stated that Sling’s “position on claim con-
 struction only became clear at the hearing.” J.A. 8–9. The
 Board determined that the “[p]atent [o]wner . . . did not
 have notice and fair opportunity to present arguments and
 evidence rebutting [Sling]’s theory [and f]or this reason,
 [found] that [Sling] ha[d] not demonstrated by a prepon-
 derance of the evidence that claims 1–3 of the ’273 patent
 are unpatentable.” J.A. 13. Nonetheless, the Board ad-
 dressed the merits. The Board “credit[ed] [Sling’s] state-
 ment that the [p]etition relies on Li’s RSS channel” but
 declined to “adopt [Sling’s] belated clarification of its claim
 construction position asserting that metadata do not qual-
 ify as data representing content.” J.A. 24. The Board de-
 termined that because Li’s RSS channel includes
 metadata, it does not disclose the feed limitation, which re-
 quires that the feed “includes no data representing con-
 tent.” J.A. 24–25. Because both grounds relied on Li, the
 Board concluded that Sling had not shown obviousness of
 the challenged claims. Sling appeals. We have jurisdiction
 under 28 U.S.C. § 1295(a)(4)(A).
                          DISCUSSION
     Claim construction is a question of law that may in-
 volve underlying factual inquiries. Teva Pharms. USA,
 Inc. v. Sandoz, Inc., 574 U.S. 318, 325–26 (2015). We
Case: 21-1651        Document: 35        Page: 5   Filed: 02/02/2022




 SLING TV, L.L.C.   v. UNILOC 2017 LLC                           5



 review claim constructions based solely on intrinsic evi-
 dence de novo and factual findings as to extrinsic evidence
 for substantial evidence. Jazz Pharms., Inc. v. Amneal
 Pharms., LLC, 895 F.3d 1347, 1360 (Fed. Cir. 2018).
     To the extent the Board’s decision rested on the theory
 that Sling “did not sufficiently clarify its claim construction
 position” in its petition, J.A. 13, that is not correct. Sling’s
 petition contained an explicit mapping of the relevant ele-
 ments in the feed limitation. The petition identifies, mul-
 tiple times, links to RSS feeds disclosed by Li as the “feed
 data” and the RSS feeds themselves as the feed:
     Li discloses feed data, such as addresses of RSS
     feeds. . . . Li describes that the user performs a “reg-
     istration act” that sends portal server 10 an RSS
     feed’s URL address (i.e., feed data). . . . Thus, Li
     discloses storing feed data (addresses of RSS feeds)
     that represents a collection of one or more feeds
     (the user’s subscribed feeds) using the computer
     system (portal server 10).
 J.A. 83–84. The petition also argued:
     The only specific example of a feed disclosed by the
     ’273 Patent is a feed based on an RSS standard.
     Thus, a POSA would understand that the feature
     of ‘no data representing content’ is inherent to an
     RSS feed, such as that disclosed by Li.
 J.A. 86 (citation omitted).
      On the merits, the Board’s decision is difficult to un-
 derstand. The Board expressed that “the outcome turns on
 whether metadata qualifies as ‘data representing content.’”
 J.A. 11. In rejecting Sling’s arguments, the Board was “not
 persuaded that . . . metadata do not qualify as data repre-
 senting content,” J.A. 17–18, and it “decline[d] to adopt
 [Sling’s] asserted construction that metadata do not qualify
 as ‘data representing content,’” J.A. 20. To the extent that
 the Board suggested that Li’s use of RSS does not disclose
Case: 21-1651     Document: 35      Page: 6       Filed: 02/02/2022




 6                           SLING TV, L.L.C.   v. UNILOC 2017 LLC



 the feed limitation because it includes metadata, that can-
 not be correct. The specification makes clear that RSS with
 metadata would be within the claim limitation. The speci-
 fication discusses embodiments in detail “with regard to
 RSS 2.0 feeds,” and it mentions that the invention “may be
 suitable for use with other types of content (e.g., au-
 dio/video) feeds.” ’273 patent, col. 11, ll. 14–19. The speci-
 fication describes the use of standard RSS in conventional
 ways. Id. at col. 10, ll. 66–67 (“RSS utilizes a standardized
 format.”), col. 11, ll. 27–28 (“[T]he logged on user requests
 to link an RSS feed, e.g., by interacting in a conventional
 manner with web page 200.”), col. 11, ll. 64–65 (Determin-
 ing if new content exists “may be accomplished in any of a
 number of conventional manner[s]”). The conventional
 RSS standard requires including metadata, specifically ei-
 ther title or description, for each item in the feed. J.A. 725.
 At oral argument, Uniloc’s counsel could not identify any-
 where in the ’273 patent specification disclosing an RSS
 feed without metadata. Oral Arg. 16:30–17:50.
     Under the Board’s interpretation of “no data represent-
 ing content,” the preferred RSS embodiment would fall out-
 side the scope of claim 1 because standard RSS feeds
 contain metadata. “A claim construction that ‘excludes the
 preferred embodiment is rarely, if ever, correct and would
 require highly persuasive evidentiary support.’” SynQor,
 Inc. v. Artesyn Techs., Inc., 709 F.3d 1365, 1378–79 (Fed.
 Cir. 2013) (quoting Adams Respiratory Therapeutics, Inc.
 v. Perrigo Co., 616 F.3d 1283, 1290 (Fed. Cir. 2010)). Be-
 cause the Board’s claim construction excludes a preferred
 embodiment and is inconsistent with the specification’s de-
 scription of the invention, it is incorrect. 1



     1   The Board suggested an apparent tension between
 the construction of “presentation data that represents con-
 tent” earlier in claim 1 and “no data representing content”
 in the feed limitation. J.A. 20–22. We think that the
Case: 21-1651        Document: 35        Page: 7   Filed: 02/02/2022




 SLING TV, L.L.C.   v. UNILOC 2017 LLC                           7



     We think that the correct claim construction of the feed
 limitation encompasses RSS feeds containing metadata,
 but would exclude, for example, RSS feeds containing “the
 entirety of a text story,” which the Board noted would be
 within the RSS standard but outside the scope of the limi-
 tation, J.A. 17. On remand, the Board should determine
 whether the challenged claims in the ’273 patent would
 have been obvious over Li or the combination of Li and
 Motte in light of the correct construction of the feed limita-
 tion.
                            CONCLUSION
     We vacate and remand for further proceedings con-
 sistent with this opinion.
                VACATED AND REMANDED
                               COSTS
 Costs to Sling TV, L.L.C.




 language of the two limitations does not require the same
 construction, and we further note that Sling’s petition re-
 lied on Li’s disclosure of a “content library,” not Li’s use of
 RSS feeds, to satisfy the “presentation data” limitation.
 J.A. 78 (“Li describes storing the presentation data (thumb-
 nails and titles) in a ‘content library’ of database 11 and/or
 a ‘cache memory’ of portal server 10.”).